Name: Commission Regulation (EEC) No 3335/83 of 25 November 1983 amending for the second time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 83 Official Journal of the European Communities No L 330/ 19 COMMISSION REGULATION (EEC) No 3335/83 of 25 November 1983 amending for the second time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses bought and thus the amount of security required ; whereas to remedy that situation, the security should be fixed in advance of the invitation to tender ; Whereas products intended for processing under this Regulation are normally bought in large quantities ; whereas a trader wanting to buy a small quantity should not be excluded from buying ; whereas in such cases the system described above cannot be applied ; whereas the amount of security in such cases must be fixed at the level corresponding to that applicable to products which have not deteriorated during storage ; Whereas if a pruchaser does not process a certain quantity of the products bought, the security or a part thereof will be withheld ; whereas when the products are in such conditions that processing is not reason ­ ably feasible, in particular due to the duration of storage or transport, the processor should be allowed to destroy the products ; whereas it would not be justified in such cases to withhold securities ; whereas the products should be considered as having complied with the requirements provided when they have been destroyed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1981 harvest held by storage agencies ('), and in particular Article 1 (5) thereof, Whereas Article 5 (2) of Commission Regulation (EEC) No 2108/83 (2), as amended by Regulation (EEC) No 3015/83 (3), provides that a processing security shall be fixed taking into consideration, in particular the difference between the market price and the minimum price ; whereas as a consequence of the age of the products concerned, some of the products removed from storage are in a condition such that processing into products for human consumption is rendered difficult ; whereas, however, other products have not deteriorated to any significant extent from storage ; whereas when it is established that the quan ­ tity of products removed from storage consists both of products having deteriorated and other products, the security can be fixed taking that fact into considera ­ tion ; whereas it would be possible to meet such a requirement only if products are bought in large quan ­ tities ; Whereas in such cases the security should not be released by instalments because the security is fixed at a flat rate based on the different characteristics of all products bought ; whereas Article 13 (5) of Commis ­ sion Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from interven ­ tion (4), as last amended by Regulation (EEC) No 1657/83 Q, should not apply to these securities ; Whereas under the present circumstances it is difficult for traders to estimate the market price of the products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2108/83 is hereby amended as follows : 1 . The figure '25 000 ' in Article 1 (5) is replaced by '5 000'. 2 . Article 5 (2) is replaced by the following : '2 . The processing security referred to in Article 1 (4) shall be : (a) 20 ECU per 100 kilograms net when the quan ­ tity bought amounts to 5 000 tonnes or more ; (b) 50 ECU per 100 kilograms net when the quan ­ tity bought is less than 5 000 tonnes.' (') OJ No L 159, 17 . 6 . 1983 , p. 5 . (2) OJ No L 204, 28 . 7 . 1983 , p. 41 . ( 3 ) OJ No L 296, 28 . 10 . 1983, p . 12 . (4) OJ No L 190, 14 . 7 . 1976 , p . 1 . O OJ No L 162, 22 . 6 . 1983 , p . 10 . No L 330/20 Official Journal of the European Communities 26. 11 . 83 3 . The following paragraph 4 is added to Article 5 : 4 . The authorities of the Member State where the products are stored shall in respect of purchases amounting to 5 000 tonnes or more , establish that at least 70 % of the products removed from storage have deteriorated as a consequence of storage so that processing into products for human consump ­ tion is rendered difficult .' However, the provisions of Article 13 (5) of that Regulation shall not apply to products sold under Article 5 (2) (a) of this Regulation .' 5 . The following paragraph 4 is added to Article 8 : '4 . Products shall be considered as having complied with the provisions of paragraph 2 in cases where it is established that they have been destroyed in accordance with the wishes of the purchaser.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 4. The following subparagraph is added to Article 8 ( 1 ): This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1983 . For the Commission Poul DALSAGER Member of the Commission